Citation Nr: 0819656	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-12 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for vertigo.

2.	Entitlement to service connection for neuropathy of the 
upper and lower extremities as due to Agent Orange exposure.

3.	Entitlement to service connection for chloracne as due to 
Agent Orange exposure.

4.	Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1970.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Togus, Maine. 
A December 2004 rating decision denied service connection for 
chloracne and peripheral neuropathy, both claimed to have 
been incurred due to exposure to Agent Orange. Then through 
December 2006 decision, the RO denied service connection for 
vertigo, and a petition to reopen a claim for service 
connection for bilateral hearing loss. Jurisdiction over this 
case was later transferred to the Pittsburgh, Pennsylvania 
RO.

In May 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of the proceeding is of record.  

The Board will decide the claims for service connection for 
vertigo and peripheral neuropathy, and petition to reopen as 
to service connection for bilateral hearing loss. The 
remaining issue regarding claimed chloracne is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via              the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.	The competent medical evidence preponderates against a 
finding that a disorder manifested by positional vertigo was 
incurred in or aggravated by military service.

2.	There is no competent evidence establishing a medical 
diagnosis of neuropathy of the upper and lower extremities.

3.	Through a February 1997 rating decision, the RO denied a 
claim for entitlement to service connection for bilateral 
hearing loss. The veteran did not commence an appeal as to 
that determination.

4.	While additional evidence has been received since the 
February 1997 rating decision which was not previously of 
record, it does not relate to an unestablished fact necessary 
to substantiate the veteran's claim.


CONCLUSIONS OF LAW

1.	The criteria for a grant of service connection for vertigo 
are not approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

2.	The criteria for a grant of service connection for 
neuropathy of the upper and lower extremities are not 
approximated. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

3.	The February 1997 rating decision that denied entitlement 
to service connection for bilateral hearing loss is final. 38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).

4.	New and material evidence has not been received to reopen 
the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), was signed into law effective November 9, 
2000, and this law prescribed several essential requirements 
regarding VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.       Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II"). (The Board notes that a regulatory amendment effective 
for claims pending as of or filed after May 30, 2008 removed 
the requirement that VA specifically request the claimant to 
provide any evidence in his possession that pertains to the 
claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be codified 
later at 38 CFR 3.159(b)(1)).  

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately informed as to the 
procedures in effect for development of the claims being 
decided herein, through correspondence dated in January and 
May 2006 that addressed each element of satisfactory notice 
set forth under the Pelegrini II decision. The above notice 
correspondence explained the general requirements to 
establish service connection, and the June 2007 Statement of 
the Case set forth in more detail the applicable criteria in 
this regard. The notice letters to the veteran identified the 
joint obligation between VA and the veteran himself to obtain 
evidence relevant to the disposition of his claims, including 
that VA would undertake reasonable measures to assist in 
obtaining further VA   medical records, private treatment 
records, and other Federal records.                   See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). An 
addendum to     the June 2007 Statement of the Case further 
provided notice concerning both         the disability rating 
and effective date elements of his pending claims for 
entitlement to service-connected compensation.  

Furthermore, in the decision of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court set forth additional criteria as to 
the content of the notice to be provided in connection with a 
petition to reopen, essentially requiring that VA provide a 
comprehensive definition of "new and material" evidence. In 
carrying out this notice obligation, VA must consider the 
basis for the previous denial and then provide an explanation 
of what evidence would be needed to substantiate the element, 
or elements found insufficient in the previous denial. In 
this instance,   with regard to the veteran's petition to 
reopen under consideration, the January 2006 notice 
correspondence to the veteran provided a claim-specific 
definition of the standard for "new and material" evidence 
which met the notice obligations prescribed by the Kent 
decision.

In addition to the preceding requirements concerning the 
content of the notice provided, the relevant notice 
information must have been timely sent. The Court        in 
Pelegrini II prescribed as the definition of timely notice 
the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim. See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Here, the 
initial notice preceded the rating decision on appeal, 
consistent with the above-specified criteria for timely VCAA 
notice. The timing of the notice was thus in accordance with 
the applicable criteria. 


The RO has also taken appropriate action to comply with the 
duty to assist                the veteran, including 
obtaining service treatment records, copies of service 
personnel records, VA medical records, and private 
physicians' records.              The veteran testified 
during a May 2008 videoconference hearing before the 
undersigned VLJ. As such, the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.


Analysis of the Claims

Service Connection for Vertigo

The veteran contends that he has vertigo that was incurred 
during military service. Because the competent and probative 
evidence weighs against the finding that   there is any 
casual association between this claimed disorder and military 
service,              the claim will be denied.

Service connection may be granted for any current disability 
that is the result of          a disease or injury incurred 
or aggravated during active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303(a) (2007).                     Service connection may 
also be granted for a disease diagnosed after discharge, 
where all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007).


In order to establish service connection for a claimed 
disorder, there are three essential elements of the claim 
that must be met: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Reviewing the service treatment history a relevant complaint 
or finding of vertigo, or symptoms of a similar nature, are 
not presented. The report of an April 1967   VA examination 
for purposes of service entrance states a medical history of  
running ears, with a prior episode of otitis externa in 1966. 
No recurrence of symptoms is shown during service, or on 
separation. 

A May 1995 VA general medical examination indicated a 
diagnosis in part of history of hearing loss. The objective 
evaluation of the ears was within normal limits, as were the 
head, face and neck, and nose, sinuses, mouth and throat.  

On an October 1996 audiological examination, generally 
pertaining to claimed bilateral hearing and its 
manifestations, it was also indicated the veteran had normal 
tympanograms with negative decay. 

The December 2005 report of a VA consultation with an 
otolaryngologist states that the veteran was seen for follow-
up of benign positional vertigo. He reported having episodes 
of hearing loss, tinnitus and dizziness since an explosion 
during the Vietnam War. 

According to the physician, more recently, however, in 
October 2005 he had fallen and hit his head resulting in a 
closed head injury and worsening of his vertigo symptoms. 
There were benign positional vertigo attacks on a daily 
basis.  An ear examination was unremarkable, with some 
abnormal test results on Dix-Hallpike evaluation to the right 
side. The assessment was benign positional vertigo, with 
symptoms that were noted after a head trauma in October 2005.  

 
During the May 2008 Board videoconference hearing the veteran 
described a scenario of in-service events in which he 
allegedly sustained acoustic trauma, explaining that while 
traveling aboard smaller watercraft assigned to the ship   
where he had been stationed, one of his duties involved the 
preparation to shoot a rifle at areas on the surface where 
suspected mines were floating. On one occasion another 
individual in the vessel threw a concussive grenade at a 
mine, causing         the mine to explode, and in the process 
the boat and its passengers were thrown upward and lifted 
several feet out of the water.

The preliminary criterion of a current disability having been 
met given the existing diagnosed benign positional vertigo, 
the analysis proceeds to whether that disorder is 
attributable to an incident of the veteran's service. The 
first diagnosis of vertigo is dated December 2005, well after 
separation from service. This treatment history as a result 
is not demonstrative of any continuity of pertinent symptoms 
since the time of the alleged in-service injury. See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (the elements of in-
service incurrence of a disease or injury, and an association 
between that and a present diagnosed disability may be 
substantiated through a demonstration of continuity of 
symptomatology). 

The post-service medical findings to the extent generally 
addressing the cause of positional vertigo do not identify a 
causal link between this condition and service, specifically 
the December 2005 report of the VA otolaryngologist who 
identified         a recent closed head injury during a fall 
as the point at which the vertigo symptoms began. The 
veteran's assertions concerning an incident in which he 
sustained acoustic trauma in service from his proximity to 
the explosion of a floating mine have been appropriately 
considered, but are rejected as not credible. See e.g., 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(where lay evidence provided is credible and competent, the 
absence of contemporaneous medical documentation does not 
preclude further evaluation as to the etiology of the claimed 
disorder). There is an absence of any documented symptoms of 
vertigo up until a few years ago, including on several 
audiological examinations, and the evaluating VA 
otolaryngologist found the post-service intercurrent head 
injury as the more significant cause of the disorder claimed.

According to the above findings, the balance of the probative 
evidence as to         the etiology of the claimed vertigo is 
against concluding that it was incurred               in 
service. Hence, the claim for service connection for vertigo 
is denied, as the preponderance of the evidence is 
unfavorable, and under these circumstances         the 
benefit-of-the-doubt-doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b);               38 C.F.R. § 3.102. See also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Peripheral Neuropathy

As indicated, service connection may be granted for any 
current disability that is  the result of a disease or injury 
incurred or aggravated during active duty service.                         
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).                     

Applicable law and regulations further provide that a veteran 
who served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii). 

Furthermore, those diseases that are listed at 38 C.F.R. § 
3.309(e) shall be presumptively service connected if there 
are circumstances establishing herbicide agent exposure 
during active military service, even though there is no 
record of such disease during service. Generally, the 
regulation applies where an enumerated disease becomes 
manifest to a degree of 10 percent or more at any time after 
service, except that acute and subacute peripheral neuropathy 
must manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service. 38 C.F.R. § 3.307 
(a)(6)(ii). The provisions for presumption service connection 
nonetheless do not preclude a claimant from establishing 
service connection with proof of actual direct causation, on 
the basis that his exposure to Agent Orange led to the 
development of the claimed disability after service. See 
Combee v. Brown, 34 F.3d 1039, 1044          (Fed. Cir. 
1994).

The veteran has identified concerning this claim his service 
while stationed aboard the U.S.S. Sphinx which he indicates 
was present in the territorial waters of the Republic of 
Vietnam, as the basis of the alleged exposure to herbicides. 
He states that in his occupational designation as an engine 
mechanic he traveled on several smaller vessels assigned to 
the U.S.S. Sphinx along the inland waterways of Vietnam. He 
also states that he set forth on the shore several times.
  
His personnel records specify that he had service aboard this 
ship between August and November 1970. Information provided 
from the USASCURR in October 2005 in response to an RO 
inquiry includes a command history for the U.S.S. Sphinx, 
indicating that for several months during the time period the 
veteran was stationed there that the vessel was anchored in 
the Mekong River, less than two miles from the Cambodian 
border. The veteran's presumed exposure to herbicides is thus 
established by such evidence of service within the 
territorial borders of the        Republic of Vietnam during 
the Vietnam era. 38 C.F.R. § 3.307(a)(6)(iii).

The criteria to establish a claim for service connection 
further requires incurrence of  peripheral neuropathy within 
the applicable presumptive period, or otherwise competent 
medical evidence directly supporting that association. Based 
on review of the existing evidence, however, there is no 
indication that the veteran has manifested the condition 
claimed. Service treatment records do not show pertinent 
symptoms of the upper and lower extremities. Subsequent post-
treatment history does not further show an actual diagnosed 
peripheral neuropathy disorder on either VA or private 
medical evaluation. The report of a May 1995 VA general 
examination, states the corresponding diagnosis for pertinent 
symptoms as a history of chronic low back pain, radiating to 
the left lower extremity with numbness and paresthesias. This 
essentially indicates neurological manifestations at that 
point           as part of another distinct condition, and 
does not identify a general peripheral neuropathy. A November 
1996 private physician's report, from what the veteran has 
indicated was a dermatological evaluation, is limited in 
scope to a diagnosis of chloracne.


Similar information is provided through a February 2004 VA 
outpatient consultation report, indicating a history of 
degenerative joint disease in the             left groin, 
right shoulder and lumbosacral spine. A November 2004 report 
refers to prior shoulder surgery, and carpal tunnel surgery. 
There is no reference therein to        a prior or existing 
diagnosis of peripheral neuropathy. Additional VA outpatient 
records dated up until May 2006 do not include reference to 
the presence of this claimed condition.  

Thus, it may be determined upon reasonable interpretation of 
the above findings that the veteran does not currently 
experience a disorder involving neuropathy of the upper and 
lower extremities. See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. ...In the absence of 
proof of a present disability there can be no valid 
claim."). See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Assuming for the sake of argument peripheral neuropathy were 
eventually determined to exist, there is no further 
indication that it first manifested within the one-year 
period since separation from service, required for 
application of service connection on a presumptive basis due 
to the veteran's presumed Agent Orange exposure. 

For these reasons, the criteria for service connection for 
peripheral neuropathy of the upper and lower extremities, as 
due to exposure to Agent Orange have not been met, and the 
claim is denied. Since the preponderance of the evidence is 
unfavorable, and the benefit-of-the-doubt-doctrine is not 
applicable. 38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102. 

Petition to Reopen - Service Connection for Bilateral Hearing 
Loss

Through issuance of a February 1997 rating decision, the RO 
denied a claim for service connection for bilateral hearing 
loss. The basis for that decision considered the veteran's 
assertions of acoustic trauma in service due to being in 
proximity to  an explosion. Also indicated was that service 
treatment records showed no findings though as to the claimed 
injury, or evidence of hearing loss therein. Evidence then of 
record included VA audiological examination reports and 
outpatient treatment records, service treatment records, a 
transcript of a hearing held before an RO Hearing Officer, 
and copies of records pertaining to benefits received from 
the Social Security Administration. Service connection was 
denied on the basis that the claimed disorder was not 
incurred in service.

The veteran was notified of that determination later that 
month. He responded that in view of another favorable 
disposition on the distinct issue of service connection for 
post-traumatic stress disorder, he withdrew his application 
as to the remaining matters, to necessarily include 
pertaining to bilateral hearing loss. The RO's denial of 
service connection for bilateral hearing loss thus became 
final and binding on  the merits. See U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of           the 
claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a);        Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Those additional sources of evidence that have been 
associated with the veteran's claims file since the February 
1997 rating decision denying his claim for service connection 
for bilateral hearing loss, consists of VA outpatient 
treatment records dated from December 2003 to December 2004, 
and December 2005 to          January 2006; records obtained 
from the U. S. Armed Services Center for Unit Records 
Research (USASCURR) in October 2005; a November 1996 report 
from a private physician; additional copies of service 
treatment records; the transcript of a May 2008 Board 
videoconference hearing; and several lay statements provided 
by the veteran himself. 

While the above items evidence is new, as it was not 
previously of record, it is not material. To the extent that 
such information indicates treatment for the disorder, such 
information is not material. Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

The information received in October 2005 from the USASCURR 
provided               documentation of the command history 
for the naval ship on which the veteran was stationed for 
several months during his service, and a computerized 
database record of areas of use of Agent Orange in the 
Republic of Vietnam that were in proximity to that vessel. 
The documentation was provided in response to an inquiry as 
to         the likelihood of herbicide exposure where the 
veteran was located. The was no reference additionally to an 
incident that would suggest or indicate a source of acoustic 
trauma as has been described. 

A November 1996 private physician's report indicates a 
pertinent medical diagnosis of chloracne, though it is 
limited in scope to that disorder. 

The remaining evidence which has been provided in connection 
with the veteran's petition to reopen is generally cumulative 
of that which was available as of the previous denial, 
including copies of service records, and various personal 
statements and hearing testimony. See Reid v. Derwinski, 2 
Vet. App. 312 (1992). See also, Untalan v. Nicholson, 20 Vet. 
App. 467 (2006) (the presentation of new arguments based on 
evidence already of record as of the previous decision does 
not constitute new evidence). The Board has also taken into 
account the veteran's assertions as to the described 
circumstances from service that may have caused or 
contributed to hearing loss. Inasmuch as he is layperson 
without qualifying background and expertise, his statements 
on the etiology of his hearing loss cannot be dispositive 
absent consistent medical evidence. See Grottveit v. Brown,               
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Based on the above, the newly submitted evidence is not also 
material to              the disposition of his claim for 
service connection for bilateral hearing loss.             38 
C.F.R. § 3.156. As the criteria for new and material evidence 
to reopen the claim have not been met, the benefit-of-the-
doubt doctrine is not applicable,                   and the 
petition to reopen must be denied. See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993). 


ORDER

Service connection for vertigo is denied.

Service connection for neuropathy of the upper and lower 
extremities as due to Agent Orange exposure is denied.

The petition to reopen a claim for service connection for 
bilateral hearing loss              is denied.


REMAND

The claims of entitlement to service connection for chloracne 
as due to Agent Orange exposure, must be remanded to obtain 
pertinent records of medical treatment which the veteran has 
identified regarding this condition.

As previously indicated, the veteran's presumed exposure to 
herbicides has been established in this case based upon 
evidence that he had service on a Naval vessel that was 
stationed in the territorial waters of the Republic of 
Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(iii).

Chloracne is among those diseases that may be presumptively 
service connected due to herbicide exposure during service, 
with the proviso that this condition also must originally 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service. 38 C.F.R. § 3.307 
(a)(6)(ii).

A relatively recent diagnosis of chloracne is of record.  
Service treatment history to this effect is absent record of 
a diagnosis or symptoms of the condition claimed. However, 
the veteran indicates undergoing treatment for an intractable 
dermatological problem at a private hospital in the early-
1970s shortly following service discharge that he recalled 
was similar to chloracne. The available corresponding 
treatment records should be obtained inasmuch as they may 
substantiate initial incurrence during the one-year 
presumptive time for onset of chloracne (where to a 
compensable degree). See 38 C.F.R. § 3.159(c)(1) (VA will 
undertake reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency).     

While this matter is on remand, appropriate action should be 
taken to obtain all further relevant records of VA medical 
treatment from the Pittsburgh VA Medical Center (VAMC) and 
associated facilities, since the most contemporaneous such 
reports are dated from May 2006. Whereas the corresponding 
records of this treatment are constructively presumed to be 
in VA's possession, the RO/AMC should request copies of these 
records from the above sources of evidence.           See 
Bell v. Derwinski, 2 Vet. App. 611 (1992). See also 38 C.F.R. 
§ 3.159(c)(2).

Accordingly, this claim is REMANDED for the following action:

1.	Ascertain if the veteran has received 
any VA, non-VA, or other medical treatment 
for chloracne that is not evidenced by the 
current record. The veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file, to include 
pertaining to treatment at the Uniontown 
Hospital,                 a private 
facility during the early-1970s. The 
RO/AMC should then obtain these records 
and associate them with the claims folder. 

a. If the requested records are held by 
a department or agency of the Federal 
government, efforts to obtain such 
records must continue until it is 
determined that they do not exist or 
that further attempts to obtain them 
would be futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2). 
b. If the requested records are held by 
a health care provider or facility not 
associated with the Federal government, 
notify the veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

2.	The RO/AMC should also contact the 
Pittsburgh          VA Medical Center and 
request all outstanding pertinent records 
of evaluation and/or treatment of 
chloracne from this and any associated 
facilities. All records or responses 
received should be associated with the 
claims file.              The RO/AMC in 
attempting to obtain the identified 
records must continue its efforts in this 
regard until it is determined that they do 
not exist or that further attempts to 
obtain them would be futile, under the 
procedures specified in 38 C.F.R. 
§ 3.159(c)(2).

3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for chloracne, as due 
to Agent Orange exposure. 

The RO/AMC must ensure that all directed factual and medical 
development               as noted above is completed. If the 
benefits sought on appeal are not granted to           the 
veteran's satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond. Thereafter, if in order, the case 
should be returned to the Board for further        appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated          by 
law to ensure that the RO complies with its directives, as 
well as those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).






 Department of Veterans Affairs


